DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, “constellation” should be removed to be consistent with amended claims 9 and 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 8 and 19 each recite compensating for distortion due to hardware components on the photodetector output. However, this limitation lacks enablement for having undue breadth; the scope of enablement provided to one skilled in the art by the disclosure is not commensurate with the scope of protection sought by the claims. These claim limitation cover every conceivable way of compensating for any distortion due to hardware components on the photodetector output, where the specification discloses at most only those implementations known to the inventor (see § MPEP 2164.08). The enabled portion of the scope is estimating the coefficients of a Wiener filter, and then performing filtering on the signal in order to compensate the distortion (spec 0100). The claim has been further examined accordingly. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhandare et al. (“Bhandare”) (US Patent Application Publication No. 2014/0023368).
Regarding claim 1, Bhandare discloses a method of calibrating a coherent transmitter, the method comprising: adding an optical frequency tone to a coherent QAM optical signal, the tone having a carrier frequency outside a bandwidth of the coherent QAM optical signal to produce a coherent QAM optical signal with added optical frequency tone (fig. 1 and paragraphs 0017-0019 and 0027, in light of paragraphs 0038 and 0040, the 10kHz band pilot signal is outside the bandwidth of a 100 Gbps data signal), such that there is a gap between the bandwidth of the coherent QAM optical signal and the frequency of the optical frequency tone (paragraph 0038 and 0040, the bandwidth gap between the 100 Gbps data signal and the 10kHz band pilot signal); performing photodetection on the coherent QAM optical signal with added optical frequency tone with a single photodetector to produce a photodetector output containing a DC term, a signal beat term, and a signal-signal beat interference (SSBI) term (fig. 1 element 142 and paragraph 0029, the DC and AC components, where the AC components inherently include some amount of signal beat and SSBI terms in light of the source light split 2x2 ways for data, phase and pilot signal modulations all 
Regarding claim 7, Bhandare discloses the method of claim 1 further comprising: performing in-line transmitter impairment monitoring and compensation based on the photodetector output (fig. 1 and paragraph 0029, where the feedback based compensation on tapping the output to monitor, reads on in-line monitoring and compensation).


Allowable Subject Matter
Claims 2-6 and 9-11, are objected to as describe above (claim11) and/or as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection and in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action by narrowing the scope to the enabled portion of the claim scope as described above, and to include all of the limitations of the base claim and any intervening claims.

Claims 12-18, 20-22 are allowed.

Response to Arguments
Applicant's arguments filed 12 January 2022 have been fully considered but they are not persuasive.
Applicant argues that Bhandare’s tone is not added to the coherent QAM optical signal, also arguing that Bhandare’s pilot tone is input to differential amplifiers and for closed loop control of biasing. This argument is not persuasive. First, Bhandare’s use case does not affect claim anticipation, since there are no claim limitations prohibiting the differential amplifies or bias control. Second, the claim is adding an optical frequency tone to an optical QAM signal, the scope is not as narrow as optically coupling an optical frequency tone signal to an optical QAM signal. In Bhandare, the pilot signal is an added tone and it is added to the QAM optical signal output from the modulator.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NATHAN M CORS/Primary Examiner, Art Unit 2636